DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to Applicant’s filing dated 12/23/2019. Claims 1-7 are presented for examination. Claims 1-7 are rejected.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Under Step 1: Claim 1 is directed to a method to determine a regulatory compliance status of a regulated machine.
	Under Step 2A – Prong 1:
	Claim 1 recites the abstract idea of determining regulatory compliance status of a regulated machine. This abstract idea is described in at least in claim 1 by requesting a machine unique ID from a regulated machine and requesting regulatory compliance status records for the regulated machine. These steps fall into the mental 
	Nothing in claim 1 precludes the ideas from practically being performed in the human mind..
Under Step 2A – Prong 2:
The claims recite additional elements including receiving a machine unique ID from the regulated machine to the abstract idea concepts. However, these additional elements fail to integrate into a practical application.
These additional elements are considered to be directed to insignificant extra solution activity as the step gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering, wherein all uses of the recited abstract idea require such data gathering. See MPEP 2106.05(g).
Under Step 2B:
For the same reasons addressed above with respect to step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.

Regarding claims 2-7:
Dependent claims 2-7 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea. These additional elements fail to integrate into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as whole claims 2-7 are not patent eligible.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zlojutro, US 20170132927 A1, in view of Collins, US 20040004539 A1, hereinafter referred to as Zlojutro and Collins, respectively.
Regarding claim 1, a method to determine the regulatory compliance status of a regulated machine comprising the steps of: 
requesting a machine unique ID from a regulated machine (Device may be of various other types, such as either a passive or active RFID tag and, when interrogated by an appropriate scanner or activated, will transmit a unique identification indicia related to that vehicle – See at least ¶9. The device may be an RFID tag with data encoded in the tag's integrated circuit (IC) carrying unique identification indicia particular to that vehicle – See at least ¶21); 
receiving a machine unique ID from the regulated machine (Upon receipt of transmission of the unique ID data, the receiver, in turn, will transmit data 122 to a host computer at a central database 124. The information stored in the database is periodically updated with information concerning vehicle ownership, vehicle registration, vehicle insurance, outstanding citations, and any alerts such as stolen vehicle alerts – See at least ¶24).

Zlojutro fails to explicitly disclose requesting regulatory compliance status records for the regulated machine; and receiving regulatory compliance status records for the regulated machine.
However, Collins teaches:
A vehicle legal compliance system for reporting a compliance status of a vehicle has a central computer with a vehicle database, and a legal compliance indicator for indicating the legal compliance status of the vehicle - See at least abstract); and 
receiving regulatory compliance status records for the regulated machine (The central computer 20 is operable attached to a central transmitter/receiver 50 for establishing a wireless connection with any one of the plurality of legal compliance indicators 54 utilized by the vehicle legal compliance system 10 – See at least ¶36).
Zlojutro discloses vehicle and traffic tracking system for monitoring compliance with traffic laws. Collins teaches a vehicle legal compliance system that indicates the legal compliance status of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zlojutro and include the feature of requesting regulatory compliance status records for the regulated machine; and receiving regulatory compliance status records for the regulated machine, as taught by Collins, to ensure motor vehicles are in compliance with traffic laws.

Regarding claim 2, Zlojutro discloses:
determining whether the regulated machine is a motorized vehicle (The data relayed to the database will be in the form of a request for information concerning the vehicle, vehicle owner and compliance with various laws – See at least ¶9), 
requesting a driver identification of the motorized vehicle (The database 20 collects relevant data concerning vehicles and vehicle owners from other sources such as information concerning insurance coverage 32, license and registration information 33, stolen vehicle information and outstanding violations, warrants and tickets and alerts such as Amber Alerts are input at 35 – See at least ¶17); 
receiving an at least one driver identification of the motorized vehicle (The database 20 collects relevant data concerning vehicles and vehicle owners from other sources such as information concerning insurance coverage 32, license and registration information 33, stolen vehicle information and outstanding violations, warrants and tickets and alerts such as Amber Alerts are input at 35 – See at least ¶17); and 
determining an at least one driver status record related to the at least one driver identification of the motorized vehicle (The database 20 collects relevant data concerning vehicles and vehicle owners from other sources such as information concerning insurance coverage 32, license and registration information 33, stolen vehicle information and outstanding violations, warrants and tickets and alerts such as Amber Alerts are input at 35 – See at least ¶17).

Allowable Subject Matter
8.	Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner notes claim 4-7 depend from claim 3.

The following is a statement of reasons for the indication of allowable subject matter:

While Zlojutro discloses requesting a motor vehicle unique ID from a motor vehicle (See at least ¶9 and 21) and Collins discloses requesting a first subsystem qualifier from a fuel subsystem; requesting a first subsystem qualifier from a ignition subsystem; requesting a first subsystem qualifier from a brake subsystem; requesting a subsystem ID and a subsystem check from an information display of the motor vehicle; requesting a subsystem ID and a subsystem check from an antenna of the motor vehicle (See at least ¶55-60).

None of the prior art of record references taken either together or in combination with prior art of record discloses:
(Claim 3) “verifying the motor vehicle unique ID; verifying the first subsystem qualifier from the fuel subsystem associates with an acceptable subsystem qualifier; verifying the first subsystem qualifier from the ignition subsystem associates with an acceptable subsystem qualifier; verifying the first subsystem qualifier from the brake subsystem associates with an acceptable subsystem qualifier; verifying the information display is interlocked with a central control unit of the motor vehicle by verifying the information display associates with an subsystem ID and the subsystem check is acceptable; verifying the antenna is interlocked with a central control unit of the motor vehicle by verifying the antenna associates with an subsystem ID and the subsystem check is acceptable; verifying presence of a registered physical key in the motor vehicle; verifying registration of information display with the central control unit of the 
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/M.M.K./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662